Citation Nr: 1120833	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  06-35 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for fractured jaw, residuals.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1943 to May 1945 and from February 1947 to June 1948.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, that denied the Veteran's claim of entitlement to service connection for fractured jaw, residuals, on the basis that new and material evidence sufficient to reopen the previously denied claim had not been received. 

In November 2008, the Veteran testified before the undersigned Veterans Law Judge, seated at the RO in Oakland California.  A transcript of the hearing has been associated with the claims file. 

By a January 2009 decision, the Board determined that new and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for fractured jaw, residuals, had not been received.  The Veteran appealed such to the U.S. Court of Appeals for Veterans Claims (Court), and by a July 2010 Memorandum Decision, the Court set aside and remanded the Board's decision.

In February 2011, in accordance with the July 2010 Court Memorandum Decision, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

Although the Board regrets the additional delay, further development is needed prior to disposition of the claim.

At the time of the Board's February 2011 remand, it directed the AMC/RO, in pertinent part, to schedule the Veteran for a VA examination to determine the nature and etiology of any current disability related to his right jaw.  In March 2011, the Veteran failed to report to his scheduled VA examination and the AMC issued a Supplemental Statement of the Case (SSOC) in April 2011 and forwarded the claims file to the Board.  

The Veteran, by an April 2011 statement, asserted that he failed to report to his scheduled VA examination due to childcare problems.  He reported that he had already been rescheduled for another VA examination to be conducted on May 4, 2011.  By an April 2011 Report of General Information, it appears that the RO and the Veteran discussed his VA examination via telephone.  The April 2011 report indicates that the Veteran reported that he was unable to attend his scheduled VA examination due to his cataracts and that he required someone to drive him to the examination.  It appears that while the Veteran asserted, at the time of the RO telephone contact, that his VA examination had been rescheduled for May 2, 2011, the RO did not find record of such appointment.  

Thus, there is inconsistency as to the cause of the Veteran's failure to report to his scheduled VA examination as well as inconsistency as to the date of any rescheduled VA examination.  It is clear to the Board that the RO and the Veteran have discussed a rescheduled VA examination, however, it remains unclear if such examination has indeed been scheduled or already taken place.  

Given the facts of this case, the Board will give the Veteran the benefit of the doubt as to the questionably rescheduled VA exam.  The Board will deem the April 2011 statement as constituting good cause for his failure to report to the VA examination, and therefore, entitled to a rescheduled VA examination.  38 C.F.R. § 3.655 (2010).

On remand, the AMC must either reschedule the Veteran for a VA examination, or provide copy of the examination report of any VA examination already conducted.  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  If not already conducted, schedule the Veteran for a VA examination sufficient to satisfy the Board's February 2011 remand directives.  The examiner must determine the current nature and etiology of any residuals of a fractured jaw.  The examiner must render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any residuals of a fractured jaw, including continuity of jaw pain and any other jaw symptomatology, is related to the Veteran's service, specifically his in-service right mandible injury demonstrated in his service treatment records dated from 1943 to 1945.

The claims file, including a copy of this remand and the Board's February 2011 remand, should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled VA examination and he must be advised that failure to cooperate by not attending such examination may result in an adverse determination.  38 C.F.R. § 3.655; see Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

2.  Subsequent to any VA examination, review the examination report to ensure that it is in complete compliance with the directives of the Board's remand directives.  If it is deficient in any manner, corrective procedures must be implemented. 

3.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim of entitlement to service connection for fractured jaw, residuals, considering any additional evidence added to the record.  If the action remains adverse to the Veteran, provide the Veteran and his representative with a SSOC and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






(CONTINUED ON THE NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


